Matter of Wells v Pressley (2018 NY Slip Op 02263)





Matter of Wells v Pressley


2018 NY Slip Op 02263


Decided on March 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2018

Friedman, J.P., Tom, Kapnick, Singh, JJ.


6145 6548/06 -6508] 41/07 134/17

[*1]In re Carl D. Wells, Petitioner, 	
vWarden Ada Pressley, et al., Respondents.


Carl D. Wells, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for Hon. Kevin McGrath, respondent.
District Attorney, New York (John T. Hughes of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2018
DEPUTY CLERK